t c memo united_states tax_court gerald jacoby and arlene jacoby petitioners v commissioner of internal revenue respondent docket no filed date martin rosen and l william fishman for petitioner gerald jacoby ira b stechel and thomas j fleming for petitioner arlene jacoby diane mirabito and gary bornholdt for respondent memorandum findings_of_fact and opinion clapp judge respondent determined deficiencies in petitioners' federal income taxes as follows year deficiency dollar_figure big_number big_number respondent also determined that petitioners are liable for increased interest pursuant to sec_6621 formerly sec_6621 for the taxable years and after concessions by the parties the sole issue for decision is whether arlene jacoby petitioner is entitled to relief as an innocent spouse for the taxable years and we hold that she is so entitled petitioner gerald jacoby gerald has reached a settlement with respondent regarding his liabilities for all taxable years all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated sec_6621 was redesignated as sec_6621 by sec_1 c a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 the repeal does not affect the instant case for convenience we refer to this section as sec_6621 the annual rate of interest under sec_6621 for interest accruing after date equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and attached exhibits petitioner resided in old westbury new york when the petition in this case was filed petitioner married gerald in they separated in date and obtained a divorce in petitioner graduated from high school and completed two semesters of college where she majored in child psychology following her marriage petitioner worked as a receptionist but she discontinued her job when their first child douglas was born in their second child karen was born in from the time of douglas' birth through the years in issue petitioner was a housewife and mother petitioner has no training or experience in business matters when gerald married petitioner he worked at his family's auto parts distribution business in the early 1960's gerald organized ajac transmission parts corp ajac which manufactured and repackaged automotive automatic transmission parts gerald worked hard to make ajac a success and by the mid-1970's ajac employed to people and had nationwide sales of dollar_figure million to dollar_figure million gerald also owned other businesses during the years in issue petitioner had no role in gerald's businesses petitioner never went to gerald's business offices except on one occasion when he was redecorating petitioner never attended christmas parties held for gerald's employees nor was she invited gerald never discussed with petitioner the details or the finances of his businesses gerald had no interest in discussing business matters with petitioner he considered petitioner responsible for tending the house and caring for the children gerald considered himself responsible for all matters related to his businesses and the family's finances petitioner managed a joint household checking account to which gerald contributed dollar_figure to dollar_figure monthly plus an amount for the monthly mortgage payment from this account petitioner paid the household expenses such as food and utility bills this was petitioner's sole involvement in the family's finances petitioner and gerald the jacobys led an affluent lifestyle for several years up to and during the years at issue in one of gerald's businesses acquired a pleasure boat that petitioner occasionally used with gerald they owned a residence located on acres which they purchased for dollar_figure in they had a housekeeper and took family vacations and the children attended summer camp in gerald acquired a condominium in florida that he used in connection with his business interests petitioner and the jacoby children visited the florida condominium twice in for the easter and christmas holidays petitioner also used the florida condominium on a couple of vacations while the children were out of school petitioner's lifestyle did not change during the years in issue the jacobys continued to live in the house they acquired in there were minimal increases in the family's savings and the amount of petitioner's monthly allowance received from gerald did not change neither petitioner nor the children received any large gifts from gerald during the years in issue in the early 1980's the jacobys began to live apart in gerald moved out of the marital residence permanently thereafter gerald experienced financial difficulties and business failures gerald sold his business interests to his employees in and and petitioner received no proceeds from the sale gerald sold the florida condominium in and none of the proceeds of the sale went to petitioner in gerald told petitioner that he was having serious financial problems and had incurred a great deal of debt about that same time petitioner learned that tax_liens had been filed against their home in gerald sold the boat and none of the proceeds of the sale went to petitioner in date the jacobys entered into a separation agreement under which petitioner received ownership of the marital residence in exchange for ownership of the marital residence petitioner waived her rights to alimony spousal support and spousal maintenance pursuant to the separation agreement gerald transferred full ownership of the marital residence to petitioner and petitioner incurred a dollar_figure home equity loan home equity loan using the residence as collateral gerald received dollar_figure of the proceeds from the home equity loan and petitioner used about dollar_figure of the proceeds from the home equity loan to pay the tax_liabilities attributable to income_tax deficiencies for the taxable years and those deficiencies are not at issue in this case but they are discussed below in the separation agreement gerald agreed to pay petitioner dollar_figure per month to amortize the home equity loan until the loan was repaid gerald reneged on this agreement after making six monthly payments of dollar_figure gerald also reneged on his obligation to pay a portion of the children's college expenses insurance and other expenses petitioner's divorce attorney advised her not to file suit against gerald in an attempt to enforce the separation agreement because the divorce attorney felt that gerald had no resources or income and was judgment proof in petitioner sold a portion of the land on which her home was located after the sale petitioner discovered that taxes for the taxable_year remained unpaid so she used approximately dollar_figure of the proceeds to satisfy the tax_liability she also used the proceeds for living_expenses and karen's college tuition petitioner filed in bankruptcy after the lender of the home equity loan threatened to foreclose on her residence the bankruptcy proceedings were terminated when petitioner found a buyer for her residence tax_return preparation stanley j gelda gelda prepared the jacobys' u s individual income_tax returns form sec_1040 for the years in issue gelda has been a certified_public_accountant since and he has prepared tax returns for individuals and businesses since gelda has had a long affiliation with the jacoby family gerald's parents retained gelda's firm to provide tax and accounting services in the 1960's when they organized their automobile parts distributorship when gerald formed ajac gelda handled ajac's tax and accounting work as gerald formed or acquired more businesses gelda provided accounting services for them as well gelda also advised the jacobys in personal tax matters and he prepared the jacobys' income_tax returns from through the jacobys filed joint income_tax returns for the taxable years we have concluded that the returns for and were joint returns the record is not clear as to their filing_status in prior years gelda's method for preparing the jacobys' income_tax returns did not vary gerald would meet with gelda and they would assemble the information necessary to prepare the form sec_1040 petitioner would assemble charitable_contribution receipts and mortgage payment statements and give them to gerald this was petitioner's only participation in the preparation of the form sec_1040 after preparing the returns gelda would sign them as preparer and then forward the return to gerald to sign and file petitioner knew that gelda had a longstanding professional relationship with gerald and his family and she believed that gelda was a cautious return preparer petitioner had known gelda personally since she married gerald and she trusted gelda entirely petitioner considered gelda an expert in tax matters and had no reason to question his judgment for the taxable years and the jacobys filed form sec_1040 and each form_1040 indicated a filing_status of married filing joint_return gelda prepared the form_1040 signed it and forwarded it to gerald to sign and file gerald signed petitioner's name on the form_1040 and petitioner never reviewed it petitioner did not know that gerald had placed her signature on the form_1040 and gerald never discussed with petitioner his having signed her name gelda prepared the form_1040 signed it and forwarded it to gerald to sign and file gerald gave the form_1040 to petitioner to sign and he assured her that it had been prepared properly petitioner noticed that gelda had signed the form_1040 and she believed that gelda had prepared it properly before signing the form_1040 petitioner reviewed it as best she could gelda prepared the form_1040 signed it and forwarded it to gerald to sign and file gerald signed petitioner's name on the form_1040 and petitioner never reviewed it petitioner did not know that gerald had placed her signature on the form_1040 and gerald never discussed with petitioner his having signed her name tax_shelter investments gerald invested in tax_shelters as early as as a result of gerald's tax_shelter investments respondent determined tax deficiencies against the jacobys for the taxable years and the deficiencies in the amounts of dollar_figure dollar_figure and dollar_figure respectively none of these deficiencies is at issue in this case the deficiencies were attributable to gerald's investments in hawk mining co ltd hawk mining mason coal program mason coal and t a b production co t a b production gerald reinvested the tax savings derived from the and tax_shelter investments in his businesses respondent assessed the deficiencies in income_tax the deficiencies remained unpaid until when petitioner paid them with the proceeds of the home equity loan gerald paid no portion of the deficiencies during the years in issue gerald invested in five tax_shelters that steven gurian gurian gerald's financial adviser had recommended to him ajac also invested in the tax_shelters gurian recommended gerald reinvested the tax savings derived from the and tax_shelter investments in his businesses petitioner had met gurian once at a social event and she knew that gurian was a financial adviser petitioner did not know that gurian sold tax_shelters and she never discussed business or financial matters with gurian gerald discussed each tax_shelter investment with gelda gelda reviewed the tax_shelters and concluded that the shelters were solely tax motivated with no opportunity for economic gain and he advised gerald not to invest in the tax_shelters gelda came to a definitive conclusion that each of the tax_shelters was solely tax motivated gelda never discussed the tax_shelters or gerald's businesses with petitioner gelda believed that petitioner had no knowledge of the tax_shelter investments petitioner did not know that gerald had invested in the tax_shelters and she had no ownership_interest in them she also did not know that ajac had invested in the tax_shelters petitioner was not present when the tax_shelters were discussed and she never saw the tax_shelter documents gerald never discussed the tax_shelter investments with her when petitioner noticed the amount of mail they received from the internal_revenue_service for prior tax years she asked gerald what was going on gerald told her that gelda was the accountant everything was under control and she should not worry about it gerald invested in the following tax_shelters hawk mining masada press ltd mason coal power control sales corp power control and t a b production for the taxable_year gerald claimed deductions of dollar_figure dollar_figure dollar_figure and dollar_figure attributable to the investments in hawk mining masada press ltd mason coal and t a b production respectively gerald claimed an investment_tax_credit of dollar_figure attributable to the investment in masada press ltd for the taxable_year for the taxable_year gerald claimed deductions of dollar_figure dollar_figure and dollar_figure attributable to the investments in hawk mining masada press ltd and power control respectively gerald claimed an investment_tax_credit of dollar_figure for the taxable_year but the record does not make clear to which investment this tax_credit relates when petitioner reviewed the form_1040 the deductions related to the tax_shelters had no meaning to her and she did not understand the financial consequences of the tax_shelter investments for the taxable_year gerald claimed a deduction of dollar_figure attributable to the investment in power control respondent disallowed the aforementioned deductions and investment tax_credits attributable to the tax_shelters and the jacobys filed a petition in this court in gerald and respondent entered into a stipulation of settlement for the taxable_year gerald conceded that he was not entitled to any loss attributable to hawk mining mason coal or t a b production gerald also conceded that he was not entitled to the investment_tax_credit claimed for respondent conceded that gerald was entitled to a dollar_figure loss resulting from masada press ltd that amount being equal to his cash investment for the taxable_year gerald conceded that he was not entitled to any loss attributable to hawk mining or masada press ltd gerald also conceded that he was not entitled to the investment_tax_credit claimed for respondent conceded that gerald was entitled to a dollar_figure loss resulting from power control for the taxable_year gerald conceded that he was not entitled to any loss attributable to power control gerald conceded that the deficiencies for the taxable years and were subject_to the increased rate of interest pursuant to sec_6621 respondent assessed deficiencies against gerald for his taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively plus interest computed pursuant to sec_6621 gerald paid nothing on the assessed amounts and thereafter filed in bankruptcy and was discharged from liability on the assessments petitioner had no representation separate from gerald's in connection with respondent's audit of the form sec_1040 for the taxable years or nor did she have separate representation at the time the petition in this case was filed opinion petitioner concedes that she is not entitled to any of the losses or investment tax_credits attributable to the tax_shelters and disallowed by respondent in the notice_of_deficiency petitioner also concedes that the deficiencies at issue are subject_to the increased rate of interest pursuant to sec_6621 spouses filing a joint_return are jointly and severally liable for the tax arising therefrom sec_6013 the innocent_spouse_rule permits a spouse to avoid joint_and_several_liability in certain cases sec_6013 for petitioner to qualify as an innocent spouse it must be established that a joint_return was filed for each year in issue that there were substantial understatements of tax and that the understatements were attributable to grossly_erroneous_items of gerald that in signing the returns she did not know or have reason to know of the substantial understatements and that taking into account all the facts and circumstances it would be inequitable to hold her liable for the deficiencies sec_6013 through d petitioner has the burden of proving that she had met each requirement of sec_6013 rule a 98_tc_28 a failure to meet any one of the requirements will preclude petitioner from relief 872_f2d_1499 11th cir affg tcmemo_1988_63 94_tc_126 affd 992_f2d_1132 11th cir sec_6013 states the numerical prerequisite to determine whether a substantial_understatement exists and sec_6013 concerns whether such understatements exceed a specified percentage of the putative innocent spouse's income respondent concedes that petitioner satisfies the requirements of sec_6013 and the parties agree that there were substantial understatements of tax attributable to items of gerald for each of the years in issue we first decide whether the jacobys filed a joint_return for each of the taxable years and whether petitioner intended to file a joint_return is a question of fact o'connor v commissi412_f2d_304 2d cir affg in part and revg in part tcmemo_1967_174 if petitioner did not file a joint income_tax return for the taxable years and she is not liable for the deficiencies determined by respondent and the question of petitioner's innocent spouse status becomes moot see 48_tc_921 the parties agree that the jacobys filed a joint_return for the taxable_year respondent concedes that petitioner did not sign the form sec_1040 for the and taxable years thus respondent must produce some evidence that petitioner intended to file a joint_return with gerald for those years o'connor v commissioner supra pincite petitioner filed a joint income_tax return for each of the taxable years and this pattern is some evidence that petitioner intended to file a joint_return in and see 56_tc_1 petitioner assembled charitable_contribution receipts and mortgage payment statements and gave them to gerald who in turn gave the documents to gelda petitioner's cooperative effort in assembling these documents and her delivering them to gerald for the sole purpose of the preparation of income_tax returns indicates that petitioner intended to file joint returns for the taxable years and see 419_f2d_1057 6th cir vacating and remanding on another issue tcmemo_1968_89 from through the years in issue gerald worked with gelda in preparing the jacobys' tax returns there existed a general understanding between petitioner and gerald that gerald would handle the family business and tax matters we find the understanding between petitioner and gerald is evidence that petitioner intended to file joint returns for and we conclude that petitioner intended to file and did file joint returns for the taxable years and we next decide whether the understatements of tax were attributable to grossly_erroneous_items a deduction for which there is no basis in fact or law is grossly erroneous sec_6013 a deduction has no basis in fact if the expense for which the deduction is taken was not made and a deduction has no basis in law if the expense is not deductible under well- established legal principles or if no substantial legal argument can be made to support its deductibility russo v commissioner supra pincite 86_tc_758 we evaluate whether a claim is grossly erroneous as of the time of filing of the tax_return 53_f3d_523 2d cir revg in part and remanding tcmemo_1993_549 petitioner cannot rely on respondent's disallowance in the statutory notice or her inability to substantiate the losses to prove the lack of basis in fact or law douglas v commissioner supra pincite petitioner's concession that respondent's adjustments for the losses are correct is not sufficient to establish that there was no basis in fact or law for the claimed losses 86_tc_228 affd 826_f2d_470 6th cir respondent concedes that the deduction related to t a b production is grossly erroneous in the stipulation of settlement entered into between respondent and gerald respondent allowed gerald a deduction of dollar_figure attributable to masada press ltd for the taxable_year and a deduction of dollar_figure attributable to power control for the taxable_year respondent argues that where a deduction was allowed in a settlement it necessarily follows that there is some basis in fact or law for that deduction respondent's agreement to a compromise settlement may suggest that the deductions claimed on a return were less than grossly erroneous see eg crowley v commissioner tcmemo_1993_503 anthony v commissioner tcmemo_1992_133 neary v commissioner tcmemo_1985_261 however parties consider a myriad of factors during settlement negotiations and we attach little weight to the stipulation of settlement in this case the naked stipulation of settlement gives no insight into which factors influenced respondent's settlement position the settlement allowed deductions to gerald for his out-of-pocket expenses in and presumably for his out-of-pocket expenses in and no deduction in the out-of-pocket_expense settlement has been entered into by respondent in numerous tax_shelter cases the stipulation of settlement does not support the inference that respondent asks this court to draw the promotional materials for each tax_shelter highlight and discuss at length the tax benefits derived from the investments each of the tax_shelters provided for deferred consideration using promissory notes that were primarily nonrecourse and secured_by the property upon which the tax_shelter was built we also consider significant gelda's conclusions reached during the years at issue as to each of the tax_shelter investments gelda was an experienced accountant who had been a certified_public_accountant since he reviewed the tax_shelter documents and attended several of the meetings with gerald and gurian gelda concluded that each of the tax_shelters had no economic_substance gelda concluded that the tax_shelters were solely tax motivated and provided no opportunity for economic gain gelda's conclusion was not equivocal gelda advised gerald not to invest in the tax_shelters but gerald rejected gelda's advice we find that the understatements of tax were attributable to grossly_erroneous_items petitioner must establish that she did not know and did not have reason to know that the deductions would give rise to a substantial_understatement friedman v commissioner supra pincite large deductions on a tax_return may give rise to a duty to inquire as to the propriety of such deductions 992_f2d_1256 2d cir affg tcmemo_1992_228 as noted below gerald assured petitioner that everything was in order and she relied on gelda's reputation as return preparer we look at the following four factors to determine whether a reasonably prudent taxpayer in petitioner's position should have known that the return contained a substantial_understatement petitioner's level of education petitioner's knowledge and experience in the family's business and financial affairs whether the family's standard of living during the years in issue was lavish compared to past levels of income and expenditures and the conduct of the culpable spouse in concealing the true state of the family's finances from petitioner friedman v commissioner supra pincite petitioner graduated from high school and completed two semesters of college she had no training or experience in business matters petitioner has worked in the home since petitioner's knowledge of the family's financial affairs and gerald's business affairs was minimal petitioner paid household expenses from a joint checking account and that was her only involvement in the family's financial affairs petitioner had no voice in the jacobys' investments and she was not aware that gerald had invested in tax_shelters she had no role in gerald's businesses and he would not discuss his business activities with her petitioner enjoyed a comfortable lifestyle during the years in issue but that lifestyle was consistent with that of prior years the tax savings from the tax_shelter investments were not used to better petitioner's standard of living rather those tax savings flowed into gerald's business activities gerald subsequently sold his business activities and petitioner received no benefits from those sales gerald generally concealed his business activities and tax_shelter investments from petitioner petitioner did not sign the or the form_1040 petitioner signed the form_1040 after being instructed to do so by gerald gerald considered all matters related to his businesses and the family finances to be his domain gerald did not discuss any investments with petitioner including the tax_shelter investments and he had no interest in discussing those matters with her gerald reinvested the tax savings derived from the tax_shelter investments in his businesses and he did not discuss this with petitioner petitioner was not present when gerald met with gurian or gelda gelda advised gerald not to invest in the tax_shelters but gerald never shared gelda's advice with petitioner petitioner satisfied any duty she may have had to inquire as to the propriety of the tax_shelter deductions petitioner reviewed the form_1040 as best she could she saw that gelda already had signed the form_1040 which led her to believe that the form_1040 had been prepared properly petitioner had known gelda for many years trusted him and knew that he had prepared the form sec_1040 in addition gerald assured petitioner that gelda properly prepared the form_1040 and that it presented no problem for her we conclude that petitioner did not know and did not have reason to know that the deductions would give rise to a substantial_understatement in determining whether it would be inequitable to hold petitioner jointly liable for the deficiencies we consider whether she significantly benefited from the erroneous items of the other spouse 9_f3d_290 3d cir affg tcmemo_1992_580 93_tc_672 any significant benefit received by petitioner must be considered in the totality of the circumstances 542_f2d_421 7th cir normal support is not considered a significant benefit 93_tc_434 we look at the lifestyle to which the taxpayer is accustomed when considering what constitutes normal support id gerald invested in his businesses the tax savings derived from the tax_shelter investments the tax savings were not used to better petitioner's standard of living gerald sold his business interests in and and petitioner received no proceeds from those sales petitioner's family vacations and use of the pleasure boat were consistent with the lifestyle to which the jacobys had become accustomed that lifestyle did not change during the years in issue petitioner received no large gifts from gerald during the years in issue and the monthly allowance she used to pay household expenses did not increase during the years in issue we also consider whether the spouses have been divorced friedman v commissioner f 3d pincite 93_tc_355 petitioner and gerald separated in date and divorced in when they separated petitioner received the marital residence petitioner obtained a home equity loan and used most of the proceeds to pay the tax_liabilities attributable to the deficiencies gerald agreed to pay petitioner dollar_figure a month to amortize the home equity loan but he reneged on that agreement given gerald's financial condition we consider inconsequential any obligation he may have had to reimburse petitioner pursuant to the separation agreement petitioner avoided bankruptcy by selling the marital residence and using the proceeds to pay the home equity loan as for the deficiencies related to the years in issue gerald and respondent entered into a settlement respondent assessed deficiencies against gerald for the taxable years and but gerald filed in bankruptcy and was discharged from liability gerald invested in tax_shelters in the taxable years through and the tax savings derived from the tax_shelter investments went into his businesses gerald left petitioner with the deficiencies for the taxable years through which she paid respondent now intends to collect from petitioner the deficiencies for the taxable years through in short gerald made the investments appropriated the benefits and left petitioner with the tab we conclude that it would be inequitable to hold petitioner liable for the deficiencies we hold that petitioner qualifies as an innocent spouse to reflect the foregoing an appropriate decision will be entered in accordance with the stipulation of settlement as to petitioner gerald be entered for petitioner arlene jacoby jacoby and decision will
